Unpublished order filed 2/17/98 granted rehearing
and vacated opinion of 11/18/97 in part and
remanded in part.
                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1223



STEPHEN A. ARMSTRONG,

                                                        Appellant,

          and


INTER-WORLD DEVELOPMENT CORPORATION; INTERNA-
TIONAL INVESTIGATIONS, INCORPORATED; RICHARD
L. BAST,

                                                       Plaintiffs,
          versus


JEANNE GOLDBERG; J. FREDERICK SINCLAIR; THOMAS
J. CURCIO; ANTONIA LEIGH PETTIT; JACOBOVITZ,
ENGLISH & SMITH, P.C.; BARBARA OZELLA REVES;
WILLIAM G. BILLINGHAM; PATRICIA GRIEST; JOHN
F. DAVIS; MARY AUDREY LARKIN; LOIS AMES;
ANTHONY JOSEPH PETTIT,
                                           Defendants - Appellees,

          and

VICTOR MICHAEL GLASBERG; COHEN, DUNN & SIN-
CLAIR, P.C.; CARTER & KRAMER, P.C.; CHARLES
WARREN KRAMER; DAVID SMITH; CLAUDE DAVID
CONVISSER; NANCY GERTNER; JODY L. NEWMAN;
DELMAR D. HARTLEY; MADDONA LEA SCHAMP PETTIT,
removed to Bankruptcy Court for the Eastern
District of Virginia; ANNE CONNELL; WILLIAM C.
HILLMAN; ROGER A. COX,

                                                       Defendants.


                                 2
Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-95-531-A)


Submitted:   November 6, 1997         Decided:   November 18, 1997


Before WIDENER and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Stephen A. Armstrong, Appellant Pro Se. Victor Michael Glasberg,
VICTOR M. GLASBERG & ASSOCIATES, Alexandria, Virginia; Frank
Willard Dunham, Jr., COHEN, GETTINGS, DUNHAM & HARRISON, Arlington,
Virginia; Barbara Ozella Reves, Alexandria, Virginia; John Otto
Easton, JORDAN, COYNE & SAVITS, Fairfax, Virginia; Patricia Griest,
Beavercreek, Ohio; Pamela Anne Bresnahan, Steven Robert Becker,
VORYS, SATER, SEYMOUR & PEASE, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                3
PER CURIAM:

     Appellant seeks to appeal from district court orders entered

on: (1) August 4, 1995; (2) October 10, 1995; (3) October 11, 1995;

(4) October 25, 1995; (5) November 20, 1995; (6) December 6, 1995;

(7) December 20, 1995; and     (8) January 23, 1996. Appellant's
notice of appeal was filed on February 6, 1996, which is beyond the

sixty-day appeal period established by Fed. R. App. P. 4(a)(1) as

to several of the orders. Specifically, Appellant's notice of ap-

peal is untimely as to his appeal from the district court's orders

of August 4, October 10, October 11, October 25, November 20, and

December 6, 1995, and we dismiss the appeal as to these orders for

lack of jurisdiction. The time periods established by Fed. R. App.

P. 4 are "mandatory and jurisdictional." Browder v. Director, Dep't

of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)). Appellant's failure to note a

timely appeal as to those orders or obtain an extension of the

appeal period under Fed. R. App. P. 4(a)(5) deprives this Court of

jurisdiction to consider the appeal as to those orders. We there-
fore dismiss the appeal as to those orders.

     The only orders as to which Appellant's notice of appeal is

timely are the district court's order entered December 20, 1995,

denying Appellant's motion for leave to file a motion pursuant to

Fed. R. Civ. P. 59(e), and the order entered January 23, 1996, de-

nying Appellant's motion for leave to file supplemental pleadings.

We find that the district court did not abuse its discretion in

denying either order, and therefore affirm the district court's

                                4
orders entered December 20, 1995, and January 23, 1996. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the Court and argument

would not aid the decisional process.




                              AFFIRMED IN PART, DISMISSED IN PART




                                5